07/20/2021



                                                                                    Case Number: PR 21-0005
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 21-0005                            PLED
                                                                             JUL 2 0 2021
                                                                           Bovven Uieenwooo
                                                                         Clerk of Supreme Court
                                                                            Stata of Montana
IN RE THE MOTION OF CORT ARLINT
FOR ADMISSION TO THE BAR OF THE                                      ORDER
STATE OF MONTANA




      Cort Arlint has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Arlint has provided thc necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Cort Arlint may be sworn in to the practice oflaw in the State of Montana.
Arrangements for swearing in may be made by contacting the office of the Clerk of the
Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana'
      DATED this         day of July, 2021.
/94 ee   JUL
     Justices